Dissenting Opinions.
DeBlanc, J.
The Constitution provides — not that all the property which the Legislature shall think proper to tax — but that all properly, nothing less — and not excluding even property used for church, school and charitable purposes — shall be taxed in proportion to its value. As to property actually used for such purposes — and none other — the Constitution empowers the Legislature to exempt it from taxation. To that exception, no exception can be added without violating the letter, and— I believe — the spirit of the constitutional enactment.
For two reasons, the exemption complained of is unconstitutional:
1. It withdraws, from the list of property subject to taxation, a considerable portion of the property, every fraction of which should be taxed.
2. It extends to property not used for church, school and charitable purposes, and — it is evident — not embraced in the constitutional exception.
The exemption — as to the income — is more clearly unconstitutional than that already referred to. The Constitution commands that an income tax shall be levied — not on any restricted class of persons — but upon all persons pursuing any occupation, trade or calling — not on any excess of their income over one thousand dollars, but pro rata on the amount of the income. Can we qualify and restrict that unqualified and unrestricted clause, and hold — though the Constitution orders the levy of that tax on all persons, and on the amount — whatever it may be *915—of the income, that the Legislature had or has the power to ordain, an exemption repugnant to that clause, and to eDaet that said tax shall be levied but on one class of persons — those whose income exceed one thousand dollars, and on only the excess of the amount fixed by its •enactment? This — I apprehend — can not be done without violating the Article of the Constitution, relied upon by the defendants — 0. art. 118.
Were taxes imposed, levied and paid in strict accordance with the provisions of that article, they would cease to be a discouraging burden, And would — light and multiplied tributes, almost unfelt by the people, ■come from every class and every direction.
Eor these reasons, I respectfully dissent from the opinion and •decree read.